Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US 2020/0216428).  Takeda et al. claims priority to JP-2017-155324, which has a filing date of 8/10/17, which is before Applicants filing date, but after Applicants foreign priority date of 7/28/17.  Applicants can overcome this rejection by perfecting their claim to foreign priority by providing a certified English language translation of their foreign priority document KR 10-2017-0096117.
Claims 1-5: Takeda et al. teaches several compounds which anticipate all of the limitations of chemical formula 1 of claim 1.  For example, compound (100), whose structure is

    PNG
    media_image1.png
    187
    275
    media_image1.png
    Greyscale
(paragraph 0116).  As applied to chemical formula 1 of claim 1, variables Ar1, Ar2, and Ar4 are equal to phenyl, variables Ar3 and Ar5 are equal to biphenyl, variables n and m are equal to 5, and all variables R1 and R2 are equal to hydrogen.  Variable Ar1 in compound (100) of Takeda et al. also anticipates claim 2 and variables Ar2 through Ar5 in compound (100) anticipate claim 3.  Variables R1 and R2 in compound (100) also anticipate claim 4 and compound (100) is taught as one of the specific compounds in claim 5.

Claims 8 and 9: Takeda et al. teaches that the compounds taught therein may be employed in carrier-transport layers since the inventive compounds have a carrier-transport property (paragraph 0164).  The inclusion of the compounds taught by Takeda et al. in a hole transport region or an electron transport region is at once envisaged based on this teaching, thereby anticipating claims 8 and 9.
Claims 11 and 12: The host material in light emitting element 1, as one example, is a cgDBCzPA, whose structure is 
    PNG
    media_image2.png
    304
    121
    media_image2.png
    Greyscale
.  This compound comprises anthracene, thereby anticipating claim 11.  Additionally, compound cgDBCzPA anticipates chemical formula A of claim 12 with G1 through G8 all being equal to hydrogen, variable Ar11 being equal to phenyl, and variable Ar12 being equal to a substituted phenyl.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2020/0216428).
Takeda et al. teaches materials which are suitable as host materials for the inventive compounds taught therein.  Included in the list of host materials is 9,10-di(2-naphthyl)anthracene (paragraph 0171), which has the structure 
    PNG
    media_image3.png
    76
    146
    media_image3.png
    Greyscale
, which is a structure included in claim 14.  Based on the overall teachings of Takeda et al., the preparation of an organic electroluminescent device comprising an emission layer which is comprised of the host material 9,10-di(2-naphthyl)anthracene and a guest material/dopant material which satisfies chemical formula 1 of claim 1 would have been obvious as such combinations are readily envisaged, thereby satisfying claim 14.

Allowable Subject Matter
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Takeda et al. does not teach or suggest host materials which satisfy chemical formula A-1 as recited in claim 13.  Claim 15 is allowable by virtue of its dependency on claim 13.  And as stated above, should Applicants provide a certified English 
 
Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766